Case: 18-50273      Document: 00514836261         Page: 1    Date Filed: 02/14/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                    No. 18-50273                           February 14, 2019
                                  Summary Calendar
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

NOLYN MCMARYION,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:17-CR-233-1


Before REAVLEY, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Nolyn McMaryion appeals his 57-month within-guidelines sentence
imposed following his guilty plea conviction for being a felon in possession of a
firearm. In his sole issue on appeal, McMaryion challenges the substantive
reasonableness of his sentence, arguing that it is greater than necessary to
achieve the sentencing goals set forth in 18 U.S.C. § 3553(a). He maintains
that his sentence fails to take into account the nature and circumstances of his


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-50273     Document: 00514836261     Page: 2   Date Filed: 02/14/2019


                                  No. 18-50273

offense, namely, that he mistakenly believed that it was legal for him to
possess firearms.
      We need not decide whether plain error review applies, because
McMaryion’s sentence can be affirmed under an abuse of discretion standard.
See United States v. Rodriguez, 523 F.3d 519, 525 (5th Cir. 2008). When a
sentence falls within a properly calculated guidelines range, we apply a
rebuttable presumption of reasonableness. United States v. Cooks, 589 F.3d
173, 186 (5th Cir. 2009).
      The record clearly reflects that the district court considered McMaryion’s
request for a sentence at the bottom of the guidelines range based on his
mistaken belief that it was legal for him to possess firearms. Nevertheless, the
district court concluded that a sentence at the top of the guidelines range was
warranted based on the § 3553(a) factors. McMaryion’s argument is nothing
more than a disagreement with the district court’s weighing of the § 3553(a)
factors, which “is not a sufficient ground for reversal.” United States v. Malone,
828 F.3d 331, 342 (5th Cir. 2016).
      Accordingly, the judgment of the district court is AFFIRMED.




                                        2